                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Antwon Cornett,

       Petitioner,

               v.                                             Case No. 1:17cv624

Warden, London
Correctional Institution,                                     Judge Michael R. Barrett

       Respondent.

                                             ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on October 19, 2018 (Doc. 10).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections to the Magistrate Judge=s R&R (Doc. 10) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 10) of the Magistrate Judge is hereby

ADOPTED. Consistent with the recommendation by the Magistrate Judge, Petitioner's

Petition for a Writ of Habeas Corpus (Doc. 3) is DISMISSED with prejudice pursuant to 28

U.S.C. § 2254 on the ground that the petition is time-barred under 28 U.S.C. § 2244(d).




                                                 1
       Any request for certificate of appealability or request to certify an appeal would not be

taken in good faith and would be denied.

       IT IS SO ORDERED.



                                                          s/Michael R. Barrett
                                                     Michael R. Barrett, Judge
                                                     United States District Court




                                                2
